Citation Nr: 9910668	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  98-13 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for 
hypertension and for right shoulder, neck and back 
disabilities.  


REMAND

As an initial matter, in reviewing the claims file, it 
becomes evident that, although the veteran submitted a notice 
of disagreement on the issues of service connection for 
hypertension as well as for right shoulder, neck and back 
disabilities, the statement of the case referred solely to 
the back disability.  The Board's jurisdiction over the 
hypertension, right shoulder and neck claims is conferred by 
the filing of the notice of disagreement.  Therefore, the 
Board must remand these three claims to the regional office 
for a statement of the case.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995). 

The veteran's service medical records show several complaints 
of low back pain apparently related to football injury.  
During his January 1999 video conference before the 
undersigned Member of the Board, the veteran testified that 
after service, he was treated for his back by a Dr. Passman.  
Treatment records have since been received from J.C. Passman, 
M.D., which show that the existence of chronic low back 
disability, namely herniated nucleus pulposus (HNP), was 
established medically in 1988.  Any earlier post-service 
medical records should be obtained.   Then, the veteran 
should undergo VA examination to obtain opinion as to the 
etiology of HNP.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be queried as to 
any earlier medical treatment for the low 
back than that provided by Dr. Passman.  
All such records should be obtained by 
the RO. 

2.  When the aforementioned development 
is completed, the veteran should be 
afforded VA examination by an orthopedic 
specialist to determine the etiology of 
the post-operative HNP.  All tests and 
studies deemed necessary by the examiner 
should be performed.  The claims file and 
a copy of this Remand should be made 
available to the examiner prior and 
during the examination.  The examiner is 
requested to provide opinion on the 
following questions:  (1) Is it at least 
as likely as not that HNP was caused by 
sports injury or injuries during service; 
and (2) Is it at least as likely as not 
that HNP was first manifested by the low 
back pain noted in service?  The 
reasoning that forms the basis of the 
opinion should be set forth.

3.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
development with respect to the back 
claim has been completed in full.  In 
particular, the RO should review the VA 
examination report to verify that the 
examiner has complied with the directives 
contained in this Remand.  The RO should 
also undertake any development necessary 
with respect to the hypertension, neck 
and right shoulder claims; issue a 
statement of the case that addresses 
these claims; and inform the veteran that 
he must submit a timely substantive 
appeal to perfect an appeal as to these 
claims.  The case should be returned to 
the Board after the completion of the 
usual adjudication procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



